 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    E. & J. GALLO WINERY, doing business              No. 1:17-cv-00808-DAD-EPG
      as SAN JOAQUIN VALLEY
12    CONCENTRATES; G3 ENTERPRISES,
      INC., doing business as DELAWARE G3
13    ENTERPRISES, INC.; and MCD                        ORDER GRANTING PLAINTIFFS’
      TECHNOLOGIES, INC.,                               REQUEST TO SEAL DOCUMENTS
14
                         Plaintiffs,                    (Doc. Nos. 113, 114)
15
              v.
16
      INSTITUUT VOOR LANDBOUW-EN
17    VISSERIJONDERZOEK; EIGEN
      VERMOGEN VH INSTITUUT VOOR
18    LANDBOUW-EN
      VISSERIJONDERZOEK; FLANDERS’
19    FOOD; and DOES 1-10,
20                       Defendants.
21

22           On October 2, 2018, plaintiffs filed a request to seal documents. (Doc. No. 113.) Therein,

23   plaintiffs requested that portions of their opposition to the pending motion to dismiss be filed

24   under seal. Simultaneously, plaintiffs filed their opposition, including redacted versions of the

25   exhibits they sought to have sealed. (See Doc. No. 114.) The hearing on the pending motion to

26   dismiss remains scheduled for October 16, 2018. (Doc. No. 111.)

27   /////

28   /////
                                                        1
 1                                          LEGAL STANDARD

 2          All documents filed with the court are presumptively public. San Jose Mercury News,

 3   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits

 4   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”). 1

 5   “Historically, courts have recognized a ‘general right to inspect and copy public records and

 6   documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,

 7   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

 8   597 & n.7 (1978)).

 9          Two standards generally govern requests to seal documents. Pintos v. Pac. Creditors

10   Ass’n, 605 F.3d 665, 677 (9th Cir. 2010).

11                  [J]udicial records attached to dispositive motions [are treated]
12                  differently from records attached to non-dispositive motions. Those
                    who seek to maintain the secrecy of documents attached to
13                  dispositive motions must meet the high threshold of showing that
                    “compelling reasons” support secrecy. A “good cause” showing
14                  under Rule 26(c) will suffice to keep sealed records attached to non-
                    dispositive motions.
15

16   Kamakana, 447 F.3d at 1180 (citations omitted). The reason for the two different standards is
17   that “[n]ondispositive motions are often unrelated, or only tangentially related, to the underlying
18   cause of action, and, as a result, the public’s interest in accessing dispositive materials does not
19   apply with equal force to non-dispositive materials.” Pintos, 605 F.3d at 678 (internal quotation
20   marks omitted).
21          Under the “compelling reasons” standard applicable to dispositive motions such as
22   defendant’s motion to dismiss:
23                  [T]he court must conscientiously balance the competing interests of
                    the public and the party who seeks to keep certain judicial records
24                  secret. After considering these interests, if the court decides to seal
                    certain judicial records, it must base its decision on a compelling
25

26   1
        Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, a court “may order that a filing
27   be made under seal without redaction.” However, even if a court permits such a filing, it may
     “later unseal the filing or order the person who made the filing to file a redacted version for the
28   public record.” Fed. R. Civ. P. 5.2(d).
                                                       2
 1                  reason and articulate the factual basis for its ruling, without relying
                    on hypothesis or conjecture.
 2

 3   Id. at 1178–79 (internal quotation marks and citations omitted). The party seeking to seal a

 4   judicial record bears the burden of meeting the “compelling reasons” standard. Id. at 1178; Foltz

 5   v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).

 6           While the terms “dispositive” and “non-dispositive” motions are often used in this

 7   context, the Ninth Circuit has clarified that the “compelling reasons” standard applies whenever

 8   the motion at issue “is more than tangentially related to the merits of a case.” Ctr. for Auto Safety

 9   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). In some instances, the proposed

10   filing of documents under seal in connection with motions for preliminary injunction, for

11   sanctions, or in limine—though such motions are not dispositive—may be governed by the

12   “compelling reasons” test, predicated on the right of access and the need to “provide the public

13   with a more complete understanding of the judicial system and a better perception of its fairness.”

14   Id. at 1097–1101 (quoting Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 161 (3d

15   Cir. 1993)). In keeping with this principle, requests to seal documents relating to motions for a

16   preliminary injunction have been found by the Ninth Circuit to “more than tangentially relate[] to

17   the merits” because success on the motion for a preliminary injunction would have resolved a

18   portion of the claims in the underlying complaint. Ctr. for Auto Safety, 809 F.3d at 1102.

19           “In general, ‘compelling reasons’ sufficient to ... justify sealing court records exist when

20   such ‘court files might . . . become a vehicle for improper purposes,’ such as the use of records to

21   gratify private spite, promote public scandal, circulate libelous statements, or release trade

22   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). “The mere fact that the

23   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to

24   further litigation will not, without more, compel the court to seal its records.” Id. The

25   ‘compelling reasons’ standard is invoked even if the dispositive motion, or its attachments, were

26   previously filed under seal or protective order.” Id. at 1178–79.

27   /////

28   /////
                                                        3
 1                                              DISCUSSION

 2          As explained in a prior order granting a previous request to seal (Doc. No. 108), this

 3   request will be evaluated under the “compelling reason” standard because the motion to dismiss is

 4   dispositive in that it is “more than tangentially related to the merits of a case.” Ctr. for Auto

 5   Safety, 809 F.3d at 1102. Applying that standard, the court concludes that plaintiffs’ request to

 6   seal should be granted. 2 Plaintiffs first seek to redact a small portion of Exhibit 1 to their

 7   opposition, specifically the mailing address and email address of Domien De Paepe, an individual

 8   employed by defendants. Significant privacy concerns militate in favor of redacting this

 9   information. See Kamakana, 447 F.3d at 1179 (affirming magistrate judge’s ruling that home

10   addresses and social security numbers met the “compelling reason” standard). In addition,

11   plaintiffs seek to seal Exhibit 2 to their opposition in its entirety. According to a declaration

12   submitted by plaintiffs’ counsel Sanjeet Dutta, Exhibit 2 is a customer list, the disclosure of

13   which could lead to unfair harm to plaintiffs’ businesses. The undersigned has previously

14   recognized that compelling reasons exist to seal such lists. Roadrunner Intermodal Servs., LLC v.

15   T.G.S. Transportation, Inc., No. 1:17-cv-01056-DAD-BAM, 2018 WL 432654, at *3 (E.D. Cal.

16   Jan. 16, 2018). Accordingly, Exhibit 2 will be ordered filed under seal in its entirety.

17                                              CONCLUSION

18          For the reasons set forth above, the court grants plaintiffs’ request to seal. (Doc. No. 113.)

19   The redacted versions of Exhibits 1 and 2 attached to plaintiffs’ opposition (Doc. Nos. 114-2,

20   114-3) shall remain on the court’s docket.
21   IT IS SO ORDERED.
22
         Dated:    October 11, 2018
23                                                       UNITED STATES DISTRICT JUDGE

24
     2
       Although the court will grant plaintiffs’ request, the court notes that plaintiffs did not comply
25   with Local Rule 141. Without first obtaining leave of court, plaintiffs filed redacted versions of
26   the documents on the public docket. (Doc. Nos. 114-2, 114-3.) Subject to exceptions not
     relevant here, “[d]ocuments may be sealed only by written order of the Court, upon the showing
27   required by applicable law.” L.R. 141(a). In all other circumstances, “[n]o other redactions are
     permitted unless the Court has authorized the redaction.” L.R. 141(b). Failure to adhere to the
28   Local Rules may result in future requests being stricken.
                                                        4
